Citation Nr: 0202643	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  99-00 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder, now claimed as Darier's disease.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

(The veteran's motion for revision of a December 1997 Board 
decision on the grounds of clear and unmistakable error is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active military service from April 1944 to 
March 1946.  This matter arises from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) regional 
office (RO) in Jackson, Mississippi.  

The instant case has been advanced on the docket because of 
administrative delay in docketing the case.  See 38 C.F.R. 
§ 20.900(c) (2001).


REMAND

The RO issued a rating decision in December 1998 in which it 
determined that the veteran had not submitted new and 
material evidence to reopen claims of entitlement to service 
connection for a skin disorder and hypertension.  In January 
1999, the veteran submitted a statement indicating his 
disagreement with the RO's December 1998 decision.  In a 
March 1999 letter to the Secretary, the veteran identified 
his skin disorder as Darier's disease.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  The RO has not yet issued 
a statement of the case for these claims, and a remand is 
appropriate so that a statement of the case may be issued, 
and the veteran may be given an opportunity to perfect an 
appeal.

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).

In August 2001, regulations implementing the VCAA were 
adopted.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326)).  While this case is in remand status, the RO should 
assure that it has complied with applicable provisions of the 
VCAA and implementing regulations.

Accordingly, this case is remanded to the RO for the 
following:

1.  Review the claims file and determine 
whether any additional notice or 
development is required to fulfill the 
requirements of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326)).

2.  If, after reviewing the claim, the 
decision remains adverse to the veteran, 
prepare a statement of the case and 
provide it to the veteran and his 
representative.  Notify the veteran of 
the time within which he must respond 
with an adequate substantive appeal in 
order to assure appellate review.

Thereafter, if the veteran perfects his appeal, the case is 
to be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

